Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The reference characters must be 0.32 cm or 1/8 of an inch in height, 37 CFR 1.84(p)(3).
Figures 2 and 4 appear to include and erroneous line, the diagonal line under 31 that is not associated with a reference characters and appears to extend into the oil inlet on the outer ring is not a feature of the bearing.  It is believed that this line is meant to correspond to the dashed line running vertically through the oil inlet in figure 1, however in figures 2 and 4 this line is not dashed but rather a solid line.  This line should be removed from figures 2 and 4 or be changed to a dashed line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 17 and 18 are objected to because of the following informalities:  
Claim 1, the second clause should be rephrased to read - -a radially inner ring, which is rotatable around a central rotation axis, that includes, in an end portion thereof, at least two segments of circular sector separated by at least two grooves;- -. 
Claims 17 and 18, lines 1-3, should read - -A radially inner ring, rotatable around a central axis (X), of a bearing unit, the radially inner ring comprising: at least two segments of circular sector separated by at least two grooves in an end portion of the radially inner ring;- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, USP 6,336,748.
Regarding claim 1, Johnson discloses a bearing unit comprising: a radially outer ring (18), wherein the radially outer ring is stationary (in a rolling element bearing one ring is stationary the other rotates, defining one ring stationary and the other rotatably does not provide a structural distinction, either ring can be stationary while the other rotates based what part is intended to move); a radially inner ring (14), wherein the 
Regarding claim 9, Johnson discloses that the segments of circular sector and the grooves are in a number comprised between six and eight (Johnson shows 6 sectors and grooves in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, USP 6,336,748, in view of LaRou, USP 4,537,519.
Regarding claims 2-8, Johnson further appears to show that the ratio between the thickness of the lip and a thickness of the radially inner ring is between 27% and 40% (the thickness at 39 appears to be approximately 33% of the total thickness of 15) [clm 2], that an axial length of the step (41) is between 25% and 35% of an axial length of the segment of circular sector (total length of 36 (39+41), the drawings appear to show that 41 is the approximately 33% of the total length of 36) [clms 3-4] and that the value of an incremental thickness of the step (height of the step above the lip) is less than or equal to 50% of the value of the thickness of the lip (the figures appear to show that the height of the step above the lip is about 50% of the height of the lip in figures 3 and 4) [clms 5-8].  If the drawings were indicated to scale and measurements conducted relative to claim 2, the ratio shown is 36.8%, claims 3-4 the ratio shown is 34.6% and claims 5-8 the ratio is actual 57.1%.
However, since the drawings in Johnson are not indicated as being drawn to scale it cannot be assumed that the specific proportionalities shown are accurate to the invention shown.  Therefore, while appearing to show some of the features of claims 2-8, it cannot be said with certainty that these ranges are actually anticipated by the disclosure.
LaRou teaches a similar clamping configuration for an inner ring wherein there is a lip (thin horizontal portion of 21) and a step (large end portion of 21), the thinner lip portion is disclosed as being formed via a slot 24.  However, LaRou further teaches that the depth of the slot 24 can be varied (column 3, lines 18-25) as well as the breath (left to right dimension of the slot 24, column 3, lines 44-57) thus altering the size, both height above the lip and axial length, of the step (if the size of 24 can be changed all proportions of thickness, lengths and heights would change as a result of changing the width and depth of the feature).  LaRou acknowledges that the modification to this portion of the device is made since “It is only necessary that the slot or recess 24 be of a minor depth to obtain the desired results of the present invention and, advantageously a depth of 0.020 inches will suffice.  Further, it is important that the slot not be so deep as to jeopardize the strength of the metal and capability of the grooved or recessed area to accommodate bending torque” and “It is to be understood that it would be possible to vary the slope and depth of the groove 24 depending on metal thickness, locking forces, metal strength and manufacturing techniques.  It also would be possible to vary the breadth of the groove…without departing from the scope or spirit of the invention”.  Thus LaRou clearly establishes that the size and shape of the circular sector of the clamping portion of the inner ring are optimizable based on a number of different parameters.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Johnson and arrive at a shape of the circular sector that meets all the ratio (dimensional) requirements specified by claims 2-8, since, as demonstrated by LaRou, the specific size and shape of this part is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, it has been held that where the general conditions of a claim are disclosed (same general shape for the circular sector), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10-16, Johnson discloses that the segments of circular sector and the grooves are in a number comprised between six and eight (Johnson shows 6 sectors and grooves in figure 1).
Regarding claims 17 and 18, Johnson discloses a radially inner ring, rotatable about a central rotation axis (dashed line in figure 2) comprising, in an end portion of the ring at least two segments (36) of circular sector separated by at least two grooves (34); wherein each segment of circular sector comprises a lip (axial extension at 39, this corresponds to the “lip” 42 in the instant application) having a thickness and a step (41) having a thickness, wherein the thickness of the step is greater than the thickness of the lip (measured from the inner surface of the bore of the inner ring the thickness of step 41 is greater than that of lip 39) [clm 17] and the segments of circular sector and the grooves are in a number comprised between six and eight (Johnson shows 6 sectors and grooves in figure 1) [clm 18].
Johnson further appears to show that an axial length of the step (41) is between 25% and 35% of an axial length of the segment of circular sector (total length of 36 (39+41), the drawings appear to show that 41 is the approximately 33% of the total length of 36) and that the value of an incremental thickness of the step (height of the step above the lip) is less than or equal to 50% of the value of the thickness of the lip (the figures appear to show that the height of the step above the lip is about 50% of the height of the lip in figures 3 and 4).  If the drawings were indicated to scale and measurements conducted the ratio of lengths shown is 34.6% and the ratio of height to thickness is actual 57.1%.
However, since the drawings in Johnson are not indicated as being drawn to scale it cannot be assumed that the specific proportionalities shown are accurate to the invention shown.  Therefore, while appearing to show some of the features of the claim, it cannot be said with certainty that these ranges are actually anticipated by the disclosure.
LaRou teaches a similar clamping configuration for an inner ring wherein there is a lip (thin horizontal portion of 21) and a step (large end portion of 21), the thinner lip portion is disclosed as being formed via a slot 24.  However LaRou further teaches that depth of the slot 24 can be varied (column 3, lines 18-25) as well as the breath (left to right dimension of the slot 24, column 3, lines 44-57) thus altering the size, both height above the lip and axial length, of the step.  LaRou acknowledges that the modification to this portion of the device is made since “It is only necessary that the slot or recess 24 be of a minor depth to obtain the desired results of the present invention and, advantageously a depth of 0.020 inches will suffice.  Further, it is important that the slot not be so deep as to jeopardize the strength of the metal and capability of the grooved or recessed area to accommodate bending torque” and “It is to be understood that it would be possible to vary the slope and depth of the groove 24 depending on metal thickness, locking forces, metal strength and manufacturing techniques.  It also would be possible to vary the breadth of the groove…without departing from the scope or spirit of the invention”.  Thus LaRou clearly establishes that the size and shape of the circular sector of the clamping portion of the inner ring are optimizable based on a number of different parameters.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Johnson and arrive at a shape of the circular sector that meets all the ratio (dimensional) requirements specified by claims, since, as demonstrated by LaRou, the specific size and shape of this part is a result effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, it has been held that where the general conditions of a claim are disclosed (same general shape for the circular sector), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656